UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 OMB APPROVAL OMB Number:3235-0167 Expires:December 31, 2014 Estimated average burden hours per response1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 0-24926 CECIL BANCORP, INC. (Exact name of registrant as specified in its charter) 127 North Street, Elkton, MD 21921(410) 398-1650 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $.01 par value (Title of class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports*: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 x *The Registrant is relying on Sections 12(g)(4) and 15(d) of the Securities Exchange Act of 1934, as amended by Section 601 of the Jumpstart Our Business Startups Act to terminate its duty to file reports with respect to the above-referenced common stock Approximate number of holders of record as of the certification or notice date: Pursuant to the requirements of the Securities Exchange Act of 1934, Cecil Bancorp, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: January 2, 2014 By: /s/ Robert Lee Whitehead R. Lee Whitehead, Senior Vice President & CFO Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934.The registrant shall file with the Commission three copies of Form15, one of which shall be manually signed.It may be signed by an officer of the registrant, by counsel or by any other duly authorized person.The name and title of the person signing the form shall be typed or printed under the signature. SEC 2069(02-08) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.
